File Name: 09a0111n.06
                           Filed: February 10, 2009
                NOT RECOMMENDED FOR FULL-TEXT PUBLICATION

                                           No. 08-5654

                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT


BYRON HASH,                                              )
                                                         )       ON APPEAL FROM THE
       Plaintiff-Appellant,                              )       UNITED STATES DISTRICT
                                                         )       COURT FOR THE WESTERN
v.                                                       )       DISTRICT OF KENTUCKY
                                                         )
COMMISSIONER OF SOCIAL SECURITY,                         )                          OPINION
                                                         )
       Defendant-Appellee.                               )



BEFORE:        MERRITT, COLE, and SUTTON, Circuit Judges.

       COLE, Circuit Judge. Claimant-Appellant Byron Hash appeals the district court’s Opinion

and Order adopting the magistrate judge’s Report and Recommendation (“R&R”) affirming the

denial of his application for Disability Insurance Benefits (“DIB”) under 42 U.S.C. § 405(g) by

Defendant-Appellee Commissioner of Social Security (“Commissioner”). Hash contends that the

district court’s decision was improper because the findings by the Administrative Law Judge (“ALJ”)

as to Hash’s physical and mental limitations are not supported by substantial evidence. Hash also

argues that the district court incorrectly adopted the ALJ’s determination that Hash’s subjective

complaints were not credible. For the following reasons, we AFFIRM the district court’s judgment

dismissing Hash’s claim.
Byron Hash v. Comm’r of Soc. Sec.
Case No. 08-5654

                                         I. BACKGROUND

A.                 Factual Background

        Hash is a fifty-five-year-old high school graduate with no additional schooling or job training

who alleges that his back injuries, in combination with his depression, constitute disabilities entitling

him to collect DIB. Hash worked as a pattern operator for Fruit of the Loom from 1978 through

1998 and as a welder for Midwest Stamping from 1998 through 2002. In April 2002, Hash injured

his back lifting parts weighing between thirty and forty pounds that are used in the production of

pick-up trucks. As a result, he could no longer perform the normal lifting and bending required for

his position, and he remained off work for two months. He saw Dr. Daniel Hunt, an orthopedist,

who diagnosed him with musculoskeletal back strain and recommended that he return to work on

restricted duty.

        Although Hash was initially able to perform light-duty work upon his return to work, the

requirements for his position changed in October 2002, and he had to bend continuously while lifting

three to four pound weights. Hash’s back pain became intolerable, and he returned to Dr. Hunt, who

recommended that Hash continue working on restricted duty.

        After his follow-up appointment, however, Hash’s pain continued to increase and began to

radiate down his leg until it became intolerable. As a result, Hash quit his job on October 28, 2002.

In November 2002, Hash received three lumbar epidural injections, but they provided him with only

minimal relief. On November 25, 2002, Hash was referred to a neurosurgeon, Dr. John Johnson, and

it was recommended that he refrain from any work pending the results of the neurosurgical

examination.

                                                   2
Byron Hash v. Comm’r of Soc. Sec.
Case No. 08-5654

       Hash alleges that he first became “disabled” on August 22, 2003 (the date of his fiftieth

birthday). From the occurrence of his 2002 injury through the present, the following doctors and

therapists have treated him for his back pain: Drs. Daniel Hunt, John Johnson, Chris R. Koford, Arul

Verghis, Mark Vollenweider, and occupational therapists at Frazier Rehabilitation Institute. Hash

was also treated by the following individuals for his depression: Dr. Lew Hortoillosa, and various

therapists at the Louisville, Kentucky-based Adanta Clinic (“Adanta”), Dr. Wayne R. Edwards, and

Stephen Scher, Ph.D. and Lisa Perritt, Ph.D.

B.             Procedural History

       On August 20, 2003, Hash filed his application for DIB. The Commissioner denied his claim

initially and on reconsideration, and Hash timely filed a request for a hearing. On May 4, 2005, Hash

appeared and testified before ALJ Roger Reynolds. The Commissioner called a vocational

consultant and rehabilitation counselor to testify as to what jobs, if any, Hash could perform. The

consultant opined that, given Hash’s restrictions, he could still perform numerous bench assembly

“types of jobs”—8900 in Kentucky and almost 393,200 in the national economy. He then clarified

that there were approximately 5800 light-exertion level jobs with a sit-stand option available in

Kentucky and approximately 346,400 such jobs existing in the national economy.

       On October 6, 2005, after reviewing the relevant evidence, the ALJ concluded that Hash had

failed to refute the Commissioner’s showing that a significant number of jobs existed in the national

economy, which Hash could perform, making him unqualified for DIB. The ALJ determined that

Hash retained the residual functional capacity (“RFC”) to perform a range of “light work” with the

following restrictions:

                                                 3
Byron Hash v. Comm’r of Soc. Sec.
Case No. 08-5654

               sit-stand option at one-hour intervals, no climbing of ropes, ladders or
               scaffolds; no work at heights, around industrial hazards or concentrated
               vibration, and no commercial driving secondary to history of blackouts;
               occasional climbing of stairs or ramps; occasional bending, twisting,
               stooping, kneeling, crouching or crawling; requires entry level work with 1-2-
               3 step procedures, no frequent changes in work routines, no requirement for
               problem solving, independent planning or the setting of goals; and only
               occasional interaction with the general public, co-workers or supervisors.

(ALJ Decision, Joint Appendix (“JA”) 22.) According to Social Security Administration (“SSA”)

regulations,

               Light work involves lifting no more than 20 pounds at a time with frequent
               lifting or carrying of objects weighing up to 10 pounds. Even though the
               weight lifted may be very little, a job is in this category when it requires a
               good deal of walking or standing, or when it involves sitting most of the time
               with some pushing and pulling of arm or leg controls. To be considered
               capable of performing a full or wide range of light work, you must have the
               ability to do substantially all of these activities. If someone can do light
               work, we determine that he or she can also do sedentary work, unless there
               are additional limiting factors such as loss of fine dexterity or inability to sit
               for long periods of time.

20 C.F.R. § 404.1567(b).

       The ALJ rejected the responses to the “Spinal Impairment Questionnaire” and the RFC

findings submitted by Dr. Koford regarding Hash’s back pain, determining that there was “no

objective basis” for them. The ALJ also rejected the responses to the “Psychiatric/Psychological

Impairment Questionnaire” and the RFC findings submitted by Dr. Hortoillosa regarding Hash’s

depression, concluding that they were inconsistent with the other evidence and unsupported by both

treatment records and the diagnoses of major depression and mood disorder due to general medical

condition. The ALJ also found that Hash had overstated “the intensity and persistence of his



                                                   4
Byron Hash v. Comm’r of Soc. Sec.
Case No. 08-5654

symptoms,” (JA 22), and he gave Hash’s subjective statements little weight in determining Hash’s

RFC.

       Hash appealed the ALJ’s decision, and, on February 15, 2008, the magistrate judge rendered

his R&R concluding that the Commissioner’s decision should be affirmed. Hash v. Astrue, No.

1:07-cv-00125-J (W.D. Ky. 2008) (Doc. No. 15). The district court adopted the R&R in full and

dismissed Hash’s petition. Hash timely appealed.

                                         II. ANALYSIS

A.     Standard of Review

       Under 42 U.S.C. § 405(g), our review of the Commissioner’s decision is limited to

determining whether the findings are supported by substantial evidence and whether the correct legal

standards were applied. 42 U.S.C. § 405(g); Cutlip v. Sec’y Health & Human Servs., 25 F.3d 284,

286 (6th Cir. 1994). “Substantial evidence” means “more than a scintilla of evidence but less than

a preponderance; it is such relevant evidence as a reasonable mind might accept as adequate to

support a conclusion.” Id. In determining whether substantial evidence exists, this Court must

examine the administrative record as a whole. Id. We may not try the case de novo, resolve

conflicts in evidence, or decide questions of credibility. Walters v. Comm’r of Soc. Sec., 127 F.3d
525, 528 (6th Cir. 1997).      If it is supported by substantial evidence, we must affirm the

Commissioner’s decision even if we would have decided the matter differently, and even if

substantial evidence also supports the claimant’s position. Mullen v. Bowen, 800 F.2d 535, 545 (6th

Cir.1986).



                                                 5
Byron Hash v. Comm’r of Soc. Sec.
Case No. 08-5654

       In DIB cases, the plaintiff has the ultimate burden to establish an entitlement to benefits by

proving the existence of a disability. 42 U.S.C. § 423(a); Wyatt v. Sec’y Health & Human Servs.,

974 F.2d 680, 683 (6th Cir. 1992). The SSA defines a “disability” as an “inability to engage in any

substantial gainful activity by reason of any medically determinable physical or mental impairment

which can be expected to result in death or which has lasted or can be expected to last for a

continuous period of not less than 12 months.” 42 U.S.C. § 423(d)(1)(A).

       To determine whether a claimant has established disability, an ALJ undertakes a five-step

sequential evaluation mandated by regulation. Wilson v. Comm’r of Soc. Sec., 378 F.3d 541, 548

(6th Cir. 2004). First, the claimant must demonstrate that he has not engaged in substantial gainful

activity during the period of disability. 20 C.F.R. § 404.1520(a)(4)(i). Second, the claimant must

show that he suffers from a severe, medically determinable physical or mental impairment. Id. §

404.1520(a)(4)(ii). Third, if the claimant shows that his impairment meets or medically equals one

of the impairments listed in 20 C.F.R. Pt. 404, Subpt. P, App. 1, he is deemed disabled. 20 C.F.R.

§ 404.1520(a)(4)(iii). Fourth, the ALJ determines whether, based on the claimant’s RFC, the

claimant can perform his past relevant work; if the ALJ determines in the affirmative, the claimant

is not disabled. Id. § 404.1520(a)(4)(iv). Fifth, the ALJ determines whether, based on the claimant's

RFC, as well as his age, education, and work experience, the claimant can make an adjustment to

other work; if the claimant can, then he or she is not disabled. Id. § 404.1520(a)(4)(v).

       The claimant bears the burden of proving the first four steps, Wilson, 378 F.3d at 548 (citing

Walters, 127 F.3d at 529), but at step five, the burden shifts to the Commissioner, who must identify

a significant number of jobs in the economy that accommodate the claimant’s RFC and vocational

                                                 6
Byron Hash v. Comm’r of Soc. Sec.
Case No. 08-5654

profile. Jones v. Comm’r of Soc. Sec., 336 F.3d 469, 474 (6th Cir. 2003). In many cases, the

Commissioner may carry this burden by applying the medical-vocational grid at 20 C.F.R. Pt. 404,

Subpt. P, App. 2, which directs a conclusion of “disabled” or “not disabled” based on the claimant’s

age and education and on whether the claimant has transferable work skills. Wright v. Massanari,

321 F.3d 611, 615 (6th Cir.2003); Burton v. Sec’y of Health & Human Servs., 893 F.2d 821, 822 (6th

Cir. 1990). However, if a claimant suffers from a limitation not accounted for by the grid, the

Commissioner may use the grid as a framework for her decision but must rely on other evidence to

carry her burden. Burton, 893 F.2d at 822. In such a case, the ALJ may rely on the testimony of a

vocational expert in considering whether the claimant possesses the capacity to perform other

substantial gainful activity that exists in the national economy. Wilson, 378 F.3d at 548 (citing Cline

v. Comm’r of Soc. Sec., 96 F.3d 146, 150 (6th Cir. 1996)).

       In this case, the ALJ determined that Hash successfully established the first four steps of the

sequential evaluation process, but, based on testimony by the vocational expert, denied Hash’s claim

at the fifth step. Thus, the only relevant issue for our review is whether the ALJ’s determination that

the Commissioner met her burden of showing that Hash can perform a significant number of jobs

existing in the national economy is supported by substantial evidence. See Born v. Sec’y of Health

& Human Servs., 923 F.2d 1168 (6th Cir. 1990). Because Hash bases his appeal on the ALJ’s

rejection of the opinions by Drs. Koford and Hortoillosa, “treating physicians” under applicable SSA

regulations, and the ALJ’s finding that he was not credible, we have focused our review accordingly.

B.     Physical Limitations



                                                  7
Byron Hash v. Comm’r of Soc. Sec.
Case No. 08-5654

        Hash first asserts that the ALJ improperly discredited the opinion of Dr. Koford in

determining that Hash’s back injury did not prevent him from performing a significant range of

“light work.” We disagree.

        Hash saw Dr. Koford for treatment of his lower back and leg pain from March 26, 2004

through January 18, 2005. Based on the results of Hash’s 2002 MRI and CT scans, which Dr.

Koford found to be compatible with lumbar degenerative disc disease, Dr. Koford recommended that

Hash undergo physical therapy, and he adjusted Hash’s pain medications. In November 2004, when

Hash returned for a follow-up appointment, Dr. Koford diagnosed Hash with chronic low back pain

with lumbar degenerative disc disease and facet arthropathy. Hash told Dr. Koford that he had

voluntarily ceased physical therapy when it had worsened his pain but that the heat therapy, electrode

therapy, and nerve blocks had provided him with some relief.

        On January 18, 2005, Hash requested that Dr. Koford fill out the “Spinal Impairment

Questionnaire” to be used at Hash’s administrative hearing. Dr. Koford examined Hash and found

that despite some tenderness, Hash had no muscle spasms, swelling, or palpable trigger points. Hash

was able to perform a normal straight-leg raise, though the action was painful, and Hash’s femoral

stretch test—which is used to determine if a patient has muscle or nerve problems typically occurring

with a herniated disc—was negative. Dr. Koford referred Hash to the Frazier Rehabilitation Institute

for a functional capacity evaluation and to Dr. Arul Verghis, a back specialist, for possible additional

facet joint injections.

        Dr. Koford completed his responses to Hash’s impairment questionnaire on April 14, 2005.

At the time of completion, Dr. Koford had not seen Hash for over three months and had not reviewed

                                                   8
Byron Hash v. Comm’r of Soc. Sec.
Case No. 08-5654

MRIs of Hash’s spine that had been taken during that period. Dr. Koford’s questionnaire responses

noted that Hash could lift ten to twenty pounds occasionally, and five pounds frequently. Dr. Koford

also found that Hash could sit at one hour intervals but would need to stand for ten minutes before

he could sit again. Finally, Dr. Koford opined that Hash would need unscheduled breaks of at least

ten minutes every hour to relieve his pain and that he would likely be absent from work due to pain

more than three times per month.

       The ALJ rejected Dr. Koford’s questionnaire responses and RFC findings, reasoning that the

“claimant was able to work at light duty (the claimant reported he performed adequately on light duty

but had problems once he was put back on regular duty), go deer hunting and perform active

activities of daily living.” (JA 21.) The ALJ also determined that Dr. Koford’s RFC findings were

contrary to available objective medical evidence. Under SSA regulations, the opinion of a treating

physician like Dr. Koford is entitled to controlling weight if such opinion (1) “is well-supported by

medically acceptable clinical and laboratory diagnostic techniques” and (2) “is not inconsistent with

the other substantial evidence in [the] case record.” Meece v. Barnhart, 192 F. App’x 456, 460 (6th

Cir. 2006) (quoting 20 C.F.R. § 404.1527(d)(2)). Even if not entitled to controlling weight, the

opinion of a treating physician is generally entitled to more weight than other medical opinions. Id.

at 460-61. The SSA considers several factors to assess the weight of the opinion of the treating

physician, including:

       (1) the length of the treatment relationship and the frequency of the examination; (2)
       the nature and extent of the treatment relationship; (3) the supportability of the
       opinion, with respect to relevant evidence such as medical signs and laboratory
       findings; (4) the consistency of the opinion with the record as a whole; (5) the


                                                 9
Byron Hash v. Comm’r of Soc. Sec.
Case No. 08-5654

       specialization of the physician rendering the opinion; and (6) any other factor raised
       by the applicant.

Id. at 461 (citing 20 C.F.R. §§ 404.1527(d)(2)-(6)).

       The ALJ’s determination of the physical limitations in Hash’s RFC and his decision to

discount Dr. Koford’s questionnaire responses are supported by substantial evidence. Although

Hash argues that Dr. Koford’s evaluation was based on the results of MRI and CT tests, Hash does

not point the Court to these results. In fact, the 2002 MRI of Hash’s lumbar spine showed that disc

space and alignment were “well maintained” with only “minimal” signal changes of the disc and

“minimal” disc degeneration. Moreover, the 2002 MRI results revealed “normal” nerve root areas

and “moderate” disc bulging with “minimal” effacement of the dural sac and without any other

abnormalities. Hash’s CT scan of his lumbar spine also showed only “mild” problems. Even when

considered together, such “minimal” findings do not establish an objective basis for finding disabling

limitations.

       Also, in completing the questionnaire, Dr. Koford did not review the results of the 2005 MRI

of Hash’s spine, which suggests that he relied on outdated test results. Dr. Koford referred Hash to

Dr. Verghis, a back specialist, in 2004. The 2005 MRI of Hash’s lumbar spine showed marked

improvement in Hash’s condition, as did the 2005 MRI of Hash’s thoracic spine, which showed no

paraspinal masses, bony lesions, herniated discs, or significant spinal or neural foraminal stenosis.

Again, these improvements do not support an objective basis for finding the existence of a

“disabling” limitation. The record also suggests that although he referred Hash to Dr. Verghis, Dr.

Koford never reviewed Dr. Verghis’s clinical findings. Dr. Verghis determined that Hash had a


                                                 10
Byron Hash v. Comm’r of Soc. Sec.
Case No. 08-5654

normal gait with only “mild” difficulty when he walked on his toes or heels, and despite having a

decreased range of motion in his thoracic and lumbar spine, had normal muscle strength and reflexes

in both his upper and lower extremities and a normal range of motion in his cervical spine. Dr.

Verghis evaluated Hash’s 2005 MRI results and found that Hash had normal strength in both his

upper and lower extremities and no neurological problems. Although Dr. Verghis recommended that

Hash return to him for follow-up treatment, Hash did not do so.

       Moreover, Dr. Koford’s own treatment notes from his examinations of Hash prior to his

completion of the questionnaire are inconsistent with, and provide no objective basis for, his

proposed disabling limitations. Dr. Koford had previously noted that Hash had only “mild

tenderness” in his lower back, had a “normal” gait, and could stand on his heels and toes without

problems. Dr. Koford never mentioned any limitations in Hash’s ability to sit, stand, walk, or lift.

       Although Hash contends that Dr. Koford’s findings are supported by evaluations by

occupational therapists he saw for physical therapy sessions at Frazier Rehabilitation Institute,

providing that Hash could only stand for thirty minutes and walk for up to six minutes, the ALJ was

entitled to discount their testimony. See 20 C.F.R. § 404.1513(a) (“occupational therapists” and

“physical therapists” are not referenced as “acceptable medical sources” for making medical

determinations under 20 C.F.R. § 404.1527); Walters, 127 F.3d at 530-31 (although a physical

therapist can provide insight into the severity of a claimant’s impairments and how they affect his

ability to function, the ALJ is not required to give the physical therapist’s findings controlling

weight). Here, where the conclusions of the Frazier therapists were inconsistent with objective

medical evidence, the ALJ was entitled to disregard them.

                                                11
Byron Hash v. Comm’r of Soc. Sec.
Case No. 08-5654

        Finally, Hash’s own reported daily activities also provide substantial evidence for the ALJ’s

rejection of Dr. Koford’s assessment. Warner v. Comm’r of Soc. Sec., 375 F.3d 387, 392 (6th Cir.

2004) (noting that a claimant’s participation in daily activities alone will not automatically disqualify

him from a disability finding, but the ALJ may consider such activities in evaluating the veracity of

his claim of disabling pain). Hash testified that on a “regular day,” he spends the “biggest part of

the day” in a recliner tilted to a 45-degree angle. (JA 388.) In that position, he typically watches

television, reads the paper, and tries to “keep [himself] busy.” (JA 389.) Hash also explained that

his pain causes him to have difficulty sleeping, and he often takes a sleeping pill and spends two to

three hours each night in the recliner. Hash stated that he could drive a car for thirty minutes at a

time, make two-hour car trips (as a passenger), grocery shop occasionally, and walk up to two-

hundred yards at a time. Although, Hash asserted that his back pain prevented him from actively

participating in deer hunting, a sport he had enjoyed before his injury, medical records from a

January 23, 2004 visit to an Adanta therapist indicate that he had hurt himself by falling in the woods

while looking for a deer his daughter had shot.

        Because the ALJ properly based his rejection of Dr. Koford’s questionnaire and RFC findings

on the objective medical evidence and Hash’s statements about his daily activities, we uphold the

ALJ’s determination that Hash’s physical limitations did not qualify him for DIB.

C.      Mental Limitations

        Hash    also   argues    that    the   ALJ      improperly   discounted     Dr.   Hortoillosa’s

“Psychiatric/Psychological Impairment Questionnaire” and RFC findings. Again, we disagree.



                                                   12
Byron Hash v. Comm’r of Soc. Sec.
Case No. 08-5654

          Hash sought mental health treatment at Adanta for depression from 2003 through 2004.

Though he had been taking anti-depressants since 1993, he claimed that his depression had been

exacerbated by his inability to work due to his back pain, and he sought counseling to raise his self-

esteem. Hash’s initial Adanta mental status examination revealed that he had a flat affect and a

depressed mood but fair judgment and insight. He was diagnosed with a mood disorder due to

general medical condition, and his Global Assessment of Functioning (“GAF”) score was assessed

at 50.1

          Hash continued to see numerous Adanta therapists, and was prescribed Paxil (for depression)

and Trazodone (for insomnia). The Adanta therapists’ evaluations reveal that by March 22, 2004,

Hash showed signs of improvement, but soon after, he again reported depressive symptoms due to

the added financial pressure he experienced following his back injury. Hash last visited Adanta in

early April 2005, at which point he was assessed as calm and stable with a euthymic (neutral) affect.

          After he had submitted all of his mental health records to the Commissioner and testified at

the administrative hearing, Hash approached Dr. Hortoillosa, one of his Adanta psychiatrists, and

asked him to complete a “Psychiatric/Psychological Impairment Questionnaire.” Using Hash’s own

report and an unidentified “Bio psychosocial and health screening,” Dr. Hortoillosa affirmed the

diagnoses of single-episode depression, and mood disorder due to an underlying medical condition.



          1
          The GAF scale reflects a clinician’s assessment of an individual’s overall level of
functioning. See American Psychiatric Association, Diagnostic & Statistical Manual of Mental
Disorders 30 (4th ed. 1994). According to the American Psychiatric Association, a GAF score
between 41 and 50 reflects “serious symptoms such as suicidal thoughts, severe obsessive rituals,
or other serious impairments in social, occupational or school functioning.” Id.

                                                  13
Byron Hash v. Comm’r of Soc. Sec.
Case No. 08-5654

He reported that Hash had symptoms of “depressed mood and loss of interest or pleasure,”

“insomnia,” “poor appetite,” “self isolation,” and “fatigue.” Dr. Hortoillosa also indicated that Hash

was “markedly limited” in his abilities to: maintain concentration, pay attention to and regularly

attend work, work in proximity to others, make simple work-related decisions, complete a normal

workday, accept instructions, get along with co-workers, respond appropriately to changes, and set

realistic goals. Dr. Hortoillosa also opined that combined with his chronic back pain, Hash’s

depressive symptoms would likely make him incapable of tolerating even a low level of work-related

stress.

          Like Dr. Koford, Dr. Hortoillosa qualifies as a “treating physician” under the applicable

regulations. See 20 C.F.R. §§ 404.1527(d)(2)-(6). Nonetheless, the ALJ was entitled to reject Dr.

Hortoillosa’s assessments as they were contrary to other substantial evidence in the record. See

Meece, 192 F. App’x at 460. Dr. Edwards, a psychiatrist who examined Hash on October 5, 2003

at the Commissioner’s request, opined that Hash could perform simple work-related tasks, ask

simple questions, appropriately understand, remember, and follow simple commands, and work

without special supervision. Dr. Edwards also noted that Hash could adapt to changes in a work

setting without significant impairment, had appropriate social interaction, demonstrated “no

distractability,” and showed a good rate of concentration. Moreover, Dr. Edwards ultimately

concluded that Hash had a GAF score of between 60 and 65, indicating only mild to moderate

limitations.

          Further, the reports by Drs. Scher and Perritt, non-examining medical consultants who

completed mental RFC assessments of Hash, contravene Dr. Hortoillosa’s questionnaire responses

                                                 14
Byron Hash v. Comm’r of Soc. Sec.
Case No. 08-5654

and RFC. Both Drs. Scher and Perritt concluded, consistent with the objective clinical findings of

Dr. Edwards, that Hash could understand and remember short, simple instructions, sustain attention

to complete simple, repetitive tasks, tolerate coworkers and supervisors in a non-public setting, and

adapt to routine changes. Although Drs. Scher and Perritt are not “treating physicians”—each

evaluated Hash only one time—they are state agency psychological consultants who are experts in

disability evaluation, and the ALJ is required to consider their opinions in his evaluation of the

evidence. See 20 C.F.R. § 404.1527(f)(2)(i).

       Dr. Hortoillosa’s questionnaire responses are also inconsistent with his own Adanta treatment

notes, which suggest Hash’s ongoing improvement. Though there is evidence that Hash “regressed”

in February 2005, this “regression” was closely followed by Dr. Hortoillosa’s final Adanta treatment

note about Hash, which described Hash as calm, with a euthymic affect, and indicated that Hash’s

depression was stable.

       Finally, it is important to note that Dr. Hortoillosa based his evaluation only on Hash’s own

report and one unspecified “Bio psychosocial and health screening.” (JA 355.) Given the

inconsistencies in the objective medical evidence supporting Dr. Hortoillosa’s evaluation, Hash has

failed to present evidence sufficient to overcome our deferential review of the ALJ’s determination.

Thus, we uphold the ALJ’s conclusion that Hash’s mental limitations do not qualify him as

“disabled.”

D.     Credibility Findings

       The final issue before us is whether substantial evidence supports the ALJ’s finding that

Hash’s subjective assessments of his symptoms were not entirely credible. Hash argues that the ALJ

                                                 15
Byron Hash v. Comm’r of Soc. Sec.
Case No. 08-5654

failed to cite a single fact in support of his credibility determinations and that he should at least be

forced to articulate a good faith basis for his conclusion.

       A claimant’s subjective assessment of his symptoms is relevant to determining whether he

suffers from a disability but is not conclusive evidence of a disability. Warner, 375 F.3d at 392

(citing Buxton v. Halter, 246 F.3d 762, 773 (6th Cir. 2001) (“Subjective complaints of ‘pain or other

symptoms shall not alone be conclusive evidence of disability.’”) (quoting 42 U.S.C. §

423(d)(5)(A))). In evaluating the claimant’s subjective complaints of pain, an ALJ may properly

consider the claimant’s credibility, and we accord great deference to that credibility determination.

Id.; see also Walters, 127 F.3d at 531 (stating that an ALJ’s “findings based on the credibility of the

applicant are to be accorded great weight and deference, particularly since an [ALJ] is charged with

the duty of observing a witness’s demeanor and credibility”). A claimant’s credibility may be

properly discounted “to a certain degree . . . where an [ALJ] finds contradictions among the medical

reports, claimant’s testimony, and other evidence.” Warner, 375 F.3d at 392 (quoting Walters, 127
F.3d at 531); see also Blacha v. Sec’y of Health & Human Servs., 927 F.2d 228, 231 (6th Cir. 1990)

(in evaluating his assertions of pain or ailments, an ALJ may also consider a claimant’s household

and social activities). An individual’s statements as to “pain or other symptoms will not alone

establish that [he is] disabled . . . .” Walters, 127 F.3d at 531 (quoting 20 C.F.R. § 404.1529(a)).

This Court has developed a two-prong test to evaluate such assertions:

       First, we examine whether there is objective medical evidence of an underlying
       medical condition. If there is, we then examine: (1) whether objective medical
       evidence confirms the severity of the alleged pain arising from the condition; or (2)
       whether the objectively established medical condition is of such a severity that it can
       reasonably be expected to produce the alleged disabling pain.

                                                  16
Byron Hash v. Comm’r of Soc. Sec.
Case No. 08-5654

Id. (citing Felisky v. Bowen, 35 F.3d 1027, 1038-39 (6th Cir. 1994)).

       The ALJ found objective medical evidence of Hash’s underlying condition—degenerative

disc disease and depressive mood disorder—but there is little or no objective medical evidence

tending to confirm that the pain Hash attributed to these conditions is disabling. Without such

evidence, this Court will generally defer to the ALJ’s assessment. See Blacha, 927 F.2d at 231

(deferring to the ALJ’s credibility analysis where there was no objective medical support to confirm

the disabling effects of claimant’s underlying medical condition). In this case, the ALJ’s credibility

findings are supported by the record. Hash’s subjective complaints are inconsistent with the

evidence, including objective diagnostic tests, such as MRIs and CT scans, Dr. Verghis’s clinical

findings, statements in Dr. Koford’s treatment notes, the opinions of state agency medical and

psychological consultants, the opinions of Dr. Edwards, several Adanta treatment notes, and Hash’s

own statements about his daily activities. In light of the foregoing, there is substantial evidence in

the record to support the ALJ’s decision to discount Hash’s subjective complaints regarding the

severity and frequency of his pain.

                                        V. CONCLUSION

       For the reasons set forth above, we AFFIRM the district court’s decision.




                                                 17